Citation Nr: 1727315	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to effective date earlier than August 7, 2008 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.  

3.  Entitlement to service connection for headaches, to include as secondary to service-connected degenerative disc disease of the cervical spine.  

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, and to include as due to an undiagnosed illness.  

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1975 to October 1980, January 2004 to May 2004, and from January 2006 to January 2007 with additional unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the U.S. Navy Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009, July 2011, July 2014, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the September 2009 rating decision, the RO, in pertinent part, denied service connection for headaches, right knee patellofemoral syndrome, insomnia and COPD.  The Veteran appealed the decision.  

The Board notes that seven issues were addressed in the Statement of the Case issued in June 2011; however, in her VA Form 9, the Veteran limited her appeal to the issues of entitlement to service connection for headaches, a right knee disability, insomnia, a neck disability, and COPD.  As such, the issues of entitlement to service connection for a left knee disability and asthma are not before the Board.

In the July 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective November 25, 2009.  The Veteran appealed for a higher initial evaluation and for an earlier effective date for the award of service connection.

In the July 2014 rating decision, the RO, in pertinent part, granted service connection for insomnia and merged it with the evaluation for PTSD; and granted a 70 percent evaluation for PTSD with insomnia, effective August 7, 2008.  The Veteran continued to appeal for a higher initial evaluation and an earlier effective date.  

In the January 2015 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  The Veteran appealed the decision.  After the RO issued an August 2015 statement of the case, the Veteran did not file a Substantive Appeal.  However, the Veteran contends that she is unable to work based on her service-connected disabilities.  Because in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record, the Board finds that the Veteran's TDIU claim is part and parcel of the increased rating claim on appeal, and is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim is reflected on the title page.

In June 2016, the Veteran submitted additional evidence in support of her appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

Although the issue certified to the Board was for COPD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

The issues of entitlement to service connection for a respiratory disability, to include COPD and emphysema, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On August 7, 2008, the RO received the Veteran's claim for service connection for insomnia or sleep disorder; there was no communication prior to August 7, 2008 that could be construed as an informal or formal claim of entitlement to service connection for PTSD with insomnia.  

2.   Throughout the appeal period, the Veteran's PTSD does not manifest total occupational and social impairment.  

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that her currently diagnosed headaches is caused by her service-connected cervical spine disability.  

4.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed right knee patellofemoral syndrome is etiologically related to a right knee injury during a period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 7, 2008 for the award of service connection for PTSD with insomnia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD with insomnia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria to establish entitlement to service connection for headaches, to include as secondary to service-connected cervical spine disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.  The criteria to establish entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in September 2008, June 2009, and April 2012.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, Social Security Administration (SSA) records and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in June 2009, February 2010, March 2010 and April 2012.  

Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  In addition, the opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Thus, the Board finds the examinations of record are adequate for adjudication purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2 (2016).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Earlier Effective Date

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on new and material evidence under 38 C.F.R. § 3.156 (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  Similarly, the effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

A finally adjudicated claim is an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d) (2014).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e) (2014).

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R § 3.157.  See Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim at issue in the appeal was filed before these amendments, the prior regulatory provisions apply.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p) (2014); 3.155 (2014).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

Further, under 38 C.F.R. § 3.157(b)(1) (2014), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

On August 7, 2008, the Veteran filed a formal claim (VA Form 21-526) for service connection for insomnia or sleep disorder.  The Veteran appealed the September 2009 denial for service connection for insomnia.  In a Substantive Appeal (VA Form 9) received by VA on November 25, 2009, the Veteran indicated she was appealing her claim for "PTSD/insomnia/sleep disorder."  Since the RO had not specifically adjudicated a service connection claim for PTSD, the RO treated her statement as a new claim for PTSD.  In a July 2011 rating decision, the RO granted service connection for PTSD, effective November 25, 2009.  The Veteran appealed for an earlier effective date.  The Veteran asserted that her insomnia was a symptom of PTSD, and that VA had improperly developed her service connection claim for insomnia.  

As discussed in the introduction, the RO, in its July 2014 rating decision, found that the Veteran's service connection claim for insomnia was granted and merged with the evaluation for PTSD, effective August 7, 2008.  

There was no communication, either formal or informal, prior to August 7, 2008 that constitutes as a claim for service connection for PTSD with insomnia, and the Veteran has not otherwise established that there exists any such claim.  Indeed, the Veteran specifically asserted that her insomnia was a symptom of PTSD, and her claim for insomnia had not been properly developed.  Essentially, the Veteran contended that her service connection claim for insomnia should have also been considered as a claim for PTSD.  On that point, the RO apparently agreed when it decided to merge the awards of service connection, and now the Veteran has been evaluated for PTSD with insomnia, effective August 7, 2008.  According to the applicable regulation, the effective date of the grant of service connection for PTSD with insomnia can be no earlier than August 7, 2008, the date of receipt of the claim, which was the date VA first received any communication indicating an intent to apply for service connection for PTSD with insomnia.  38 C.F.R. § 3.400(b)(2)(i) (2016). 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for PTSD with insomnia earlier than August 7, 2008.  Thus, since the Board finds no legal basis for assignment of any earlier effective date, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Evaluation

The Veteran is seeking a higher than 70 percent initial evaluation for PTSD with insomnia.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD with insomnia has been currently evaluated as 70 percent disabling, effective August 7, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 100 percent rating, the evidence must show her symptoms result in total occupational and social impairment.  

At a June 2009 VA psychiatric examination, the Veteran reported her current mental health symptomatology, including symptoms of occasional panic attacks, depression, anxiety and difficulty initiating and maintaining sleep.  Her insomnia was her primary complaint.  Noting that the Veteran had not been employed since December 2007, she indicated that her unemployment was due to a combination of her physical and mental impairments.  

In November 2009, the Veteran contacted VA seeking mental health treatment for a recent exacerbation of symptoms of nightmares, rage, memory problems, depression and general apathy.  She reported that these symptoms have existed for several years.  Although the Veteran had reported prior episodes of passive suicidal ideation, she denied any intent or plan, because of her children and family.  

The Veteran underwent a VA psychiatric examination in February 2010.  The Veteran has been married for 30 years with two adult children, one of whom lived with them.  Generally, she interacted well with her friends.  She described having difficulty sleeping due to nightmares (occurring four times a week), sporadic panic attacks (reportedly sought hospital treatment twice for attacks), erratic behavior, depression (occurring constantly), isolating behavior, mood swings (causing arguments with husband) and weight loss.  Medication was used to treat her depression, depressed mood and anxiety.  The VA examiner found her competent and capable of handling finances in her own best interests.  Her PTSD was characterized as moderate, and her primary insomnia was characterized as moderately severe.  

A July 2010 VA Psychiatry E & M Note documents that the Veteran continued to have nightmares and intrusive memories, depressed mood, crying spells, insomnia and decreased appetite.  The VA treating physician described her mood as currently calm and pleasant.  Her private physician prescribed medication to treat her anxiety and panic attacks.  

Private treatment records from 2012 to 2014 reflect that the Veteran's PTSD and anxiety were "better controlled" with medication.  

In April 2012, the Veteran was afforded another VA psychiatric examination.  No change in her familial relationships were reported.  Due to her physical problems, the Veteran was medically retired from the U.S. Navy Reserves in April 2009.  She has remained unemployed since that time.  Upon objective evaluation, the VA examiner found that the Veteran continued to meet the diagnostic criteria for PTSD.  There was no indication of any impairment in reasoning, judgment, recall, concentration, or communication ability.  Additionally, the Veteran exhibited symptoms of depressed mood; anxiety; feelings of hopeless or helplessness; panic attacks (occurring weekly or less often); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; disturbances of motivation of mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.  She was capable of managing her financial affairs.  The Veteran's mental health symptomatology caused occupational and social impairment with reduced reliability and productivity.  Her ability to cope with her PTSD were impacted by her focus on her physical limitations and pain.  Goal-oriented or reward producing activities were not a part of her daily routine.  She took medication, but was not participating in any psychotherapy.  

To warrant a higher 100 percent evaluation, the Veteran must present evidence that her mental health symptoms result in total occupational and social impairment.  However, at no time during the appeal period did the Veteran demonstrate that her symptoms were of such frequency, severity, and duration consistent with a 100 percent evaluation.  Admittedly, the Veteran has experienced extensive and debilitating mental health symptomatology.  Nevertheless, the Veteran's level of functional impairment, while hampered by chronic sleep impairment, nightmares, intrusive memories, panic attacks, depression, anxiety, and lack of motivation, is not so severe as to be described as total impairment.  Indeed, at her most recent VA examination in April 2012, the Veteran showed no indication of any impairment in reasoning, judgment, recall, concentration, or communication ability.  Furthermore, the Veteran's PTSD was characterized as causing occupational and social impairment with reduced reliability and productivity, which is more consistent with a 50 percent evaluation.  None of the VA examiners found that the Veteran displayed an inability to perform activities of daily living, showed inappropriate behavior, had delusions or hallucinations, or demonstrated a danger of hurting self or others, any of which might tend to suggest that her PTSD was more severe that her currently assigned evaluation.  Taking into consideration the overall subjective and clinical evidence, the Board finds that the Veteran's current 70 percent evaluation most appropriately represents her PTSD with insomnia symptomatology.  As a result, a higher 100 schedular evaluation is not warranted at any time during the appeal period.  

In summary, the preponderance of the evidence weighs against finding in favor of a higher than 70 percent evaluation for PTSD with insomnia.  Therefore, the benefit-of-the-doubt rule does not apply, and the increased evaluation claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

	Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Only "veterans" are entitled to VA compensation.  38 U.S.C.A. § 1131.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014);  38 C.F.R. § 3.1(d) (2014).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of INACDUTRA during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  The fact that a claimant has established status as a "veteran" for other periods of service (active duty, etc.) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA, or inactive duty for training; although in more recent times it also has come to include active duty.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2014). 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

	Analysis - Headaches

The Veteran asserts that her current headaches were related to two head injuries that she sustained during her active duty service.  Alternatively, the Veteran contends that her headaches were caused by her service-connected cervical spine disability.  

Service treatment records (STRs) document that the Veteran had complaints and treatment for head-related problems.  

An October 1975 STR shows that the Veteran complained of headaches and nausea, which was diagnosed as a viral syndrome.  

In February 1977, the Veteran was struck by a fist to her right cheek, which knocked her to the ground and reportedly left her unconscious for two to three minutes.  The Veteran had a mild abrasion on her right upper and lower lip.  Cranial nerves were normal and a skull x-ray was negative.  The impression was concussion with unconsciousness and contusion of the lips.  A month later, a March 1977 consultation report reflects that the Veteran had no residual symptoms.  Aside from a report of experiencing double vision for 24 hours after the incident, no other symptoms were noted.  Objective findings showed no head pain or neurological deficit.  No organic disease was found, and no contra-indication to resuming normal job was reported.  

In February 1978, the Veteran had fallen from a C-141.  She sustained a wound above her left orbit that required four stitches.  No complications or sequelae were found during the Veteran's May 1981 Naval Reserves Induction Examination.  

At a June 2009 VA examination, the Veteran reported that she had headaches since April 2007.  She believed that they were related to her neck condition.  Following an objective evaluation, the VA examiner found that the Veteran's headaches were secondary to her cervical spine condition.  

In March 2010, the Veteran was afforded another VA examination.  The Veteran described her two in-service head injuries.  Since her last in-service head injury, she reported having daily headaches, which started in her neck and went to the front of her head with occasional light sensitivity.  Following an objective evaluation, the VA examiner concluded that the Veteran had chronic daily headaches, with tension headaches secondary to cervical spine condition.  

Based on a careful review of all of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for headaches as secondary to her service-connected cervical spine disability is warranted.  

Of particular note, at the time that the Veteran was denied service connection for headaches, service connection for her cervical spine disability had not been established.  As of a July 2014 rating decision, the Veteran is currently service-connected for degenerative disc disease of the cervical spine.  

According to objective findings made at her June 2009 and March 2010 VA examinations, the VA examiners determined that the Veteran's reported headaches were both consistent with tension headaches and related to her cervical spine disability.  The Board finds that these opinions are the most probative evidence of record as to the etiology of the Veteran's headaches.  The opinions are predicated on an interview and examination of the Veteran, a review of her medical records and findings made in conjunction with contemporaneous examination of her cervical spine.  Notably, the record includes no evidence to dispute their conclusions.  Thus, the Board finds that the evidence is at least in equipoise that the Veteran's currently diagnosed headaches are etiologically related to her service-connected cervical spine disability.  Accordingly, service connection for headaches as secondary to service-connected cervical spine disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Analysis - Right Knee Disability 

The Veteran contends that her current right knee disability was the result of an injury to her right knee that occurred in 2005 when she jumped from a truck while performing reserve duty during a period of ACDUTRA.  She said that she received treatment for hyperextending her right knee, was diagnosed with joint pain, and had light duty for two weeks.  See July 2011 statement.  

An April 2005 STR documents that the Veteran sought treatment for right knee pain 10 days after the Veteran had jumped from a truck and hyperextended her right knee.  Pain was noticed immediately in the right knee, but very little swelling.  In the last couple of days, the Veteran thought her swelling had worsened.  Currently, she had pain when hyperextending her knee.  She denied having any previous right knee injury.  Objective findings found mild swelling in the posterior knee, mild tenderness with deep palpation, and pain with extending the knee completely.  The treating physician diagnosed the Veteran with joint pain localized in the right knee of uncertain etiology, which appeared to be a muscular sprain.  She was prescribed an anti-inflammatory and pain medication, given two weeks of light duty, and provided a brace.  

A February 2006 STR documents that the Veteran tripped over a bag and had bilateral knee pain.  Range of motion testing found that her right knee had some "clunky feeling," limited active range of motion and full passive range of motion.  The Veteran was diagnosed with bilateral knee contusion with skin intact.  

In June 2009, the Veteran underwent a VA examination.  Upon objective evaluation, the VA examiner diagnosed the Veteran with right knee patellofemoral syndrome.  The VA examiner addressed the Veteran's documented knee complaints in 2005 and 2006.  No evidence was found from 2006 to 2009 of a chronic knee condition.  The VA examiner opined that "it is at least as likely as not that her right knee pain currently is resultant of her injury in service in 2005 to the right knee."  In March, the VA examiner found that the previous opinion had not changed from the June 2009 examination.    

The Board finds that the Veteran has a current diagnosis for right knee patellofemoral syndrome.  The Veteran's reported right knee injury that occurred during a period of ACDUTRA in 2005 was documented in her STRs.  The question remains whether the Veteran's 2005 right knee injury resulted in her current right knee disability.  

In that regard, the Board finds that the June 2009 VA examiner's opinion is the most probative evidence as to the etiology of the Veteran's right knee patellofemoral syndrome.  The opinion was based on an accurate recitation of the pertinent facts of the case, a review of the Veteran's medical history and records, and consideration of her lay statements concerning the nature of her right knee injury.  Notably, upon further examination in March 2010, the VA examiner found no change in his previous conclusion.  Finally, the record does not contain any contrary opinion.  

Having determined that the most probative evidence of record is a favorable June 2009 opinion, the Board concludes that the evidence is at least in equipoise that the Veteran's 2005 right knee injury caused her current right knee disability.  Therefore, the Board finds, that resolving all reasonable doubt in favor of the Veteran, service connection for a right knee disability must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to August 7, 2008 for the award of service connection for PTSD with insomnia is denied. 

Entitlement to an initial evaluation in excess of 70 percent for PTSD with insomnia is denied.

Entitlement to service connection for headaches, to include as secondary to service-connected cervical spine disability, is granted.  

Entitlement to service connection for a right knee disability is granted.


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for a respiratory disability.  She asserts that she was exposed to pneumonia, sulfur aggregates, asbestos and other contaminants or hazardous chemicals, while deployed to Kuwait, and as a result developed COPD.  She did not articulate the circumstances of her exposure to any such toxic substances.  Alternatively, the Veteran suggests that her respiratory problems are related to her service in Kuwait.  See June 2009 statement, October 2009 statement, and February 2010 VA examination.  

The record shows that the Veteran has a complicated respiratory history.  In 1994, an abnormal chest x-ray showed bullous emphysema with a right apical scar versus reactivation tuberculosis versus cancer of the lung.  In May 1995, the Veteran was diagnosed with a Pancoast tumor for which she underwent a resection of the tumor with a right upper lobectomy resection of two ribs on the right side.  She was also treated with radiation and chemotherapy and monitored for one year after treatment.  Subsequent treatment records do not indicate any further evidence of lung cancer.  In 2007, the Veteran began to complain of a 10-month history of worsening dyspnea with exertion.  In 2008, the Veteran was diagnosed with COPD and emphysema.  At her March 2010 VA examination, the VA examiner noted that the Veteran had a 90-pack per year history of smoking.  

The March 2010 VA examiner found that the Veteran, although reported by her, did not have mesothelioma.  With regard to the Veteran's Pancoast tumor, the VA examiner explained that the risk factors for the Pancoast tumor, which were the same for all lung cancers, were prolonged exposure to asbestos, exposure to industrial elements, and smoking or second-hand smoke exposure.  Finding that the evidence did not show any exposure to asbestos or industrial elements and that the Veteran had a 90-pack per year smoking history, the VA examiner found that the Veteran's Pancoast tumor was likely her smoking.  

With regard to the Veteran's diagnosed COPD and emphysema, the VA examiner noted that these were typical diseases found in people with extensive smoking histories.  Additionally, the VA examiner found that the Veteran's complaint of worsening dyspnea in September 2007 for the past 10 months were consistent with the Veteran's deployment to Kuwait.  Prior to that, the Veteran had not complained of respiratory problems from 1995 to 2007.  The VA examiner opined that "it is at least as likely as not that her deployment to Kuwait did in fact worsen her lung disease, causing worsened dyspnea on exertion, but it is not the causative agent of her lung disease, as this is likely her 90-pack per year history of smoking."  

The March 2010 VA examiner's opinion appears to indicate that the Veteran's lung disease was both worsened by her active duty service and caused by her history of smoking.  However, the Board finds that an adequate explanation for that opinion has not been provided.  As the opinion suggests that the Veteran's active duty service played a role in the progression of her lung disease, the Board requires more clarity in order to determine whether service connection may be warranted.  Moreover, as the Veteran has suggested that her respiratory problems were related to her Persian Gulf service, the VA examiner is asked to opine as to whether the Veteran has any respiratory symptoms that are not attributable to a diagnosed disability, and if so, whether such symptoms represent a chronic disability related to her Persian Gulf service.  As such, a remand to obtain an addendum VA opinion is required.  

With regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of her service connection claim for a respiratory disability, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until her service connection claim has been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for all of the relevant issues on appeal that are not currently of record.  

2.  Arrange for an addendum VA opinion from the March 2010 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for her respiratory disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims, the examiner should respond to the following:

a.  The examiner is asked to identify all of the Veteran's diagnoses for respiratory disabilities.

b.  For each diagnosis, is it at least as likely as not (50 percent probability or greater) that the Veteran's current respiratory disability is etiologically related to her active duty service, to include her reported exposure to pneumonia, sulfur aggregates, asbestos and other contaminants or hazardous chemicals during her deployment to Kuwait?  

c.  If there are symptoms of respiratory problems that cannot be attributed to a known diagnostic entity, the examiner must opine as to whether the symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf service.  

In providing the above opinions, the examiner should note that the Veteran served in Kuwait from February 2004 to March 2004 and from January 2006 to November 2006.  Additionally, the examiner should consider the Veteran's 90-pack per year history of smoking.  

If the VA examiner determines that the Veteran's active duty service was a factor in the development or worsening of her current respiratory disability, the VA examiner must provide a fully articulated explanation as to how.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Then, readjudicate the claims for service connection for a respiratory disability and a TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


